Citation Nr: 9903193	
Decision Date: 02/03/99    Archive Date: 02/10/99

DOCKET NO.  95-25 022	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for a low back disability, 
as secondary to the service-connected postoperative residuals 
of an abscess in the left lower quadrant of the abdomen.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

E. Pomeranz, Associate Counsel


INTRODUCTION

The appellant served on active duty from February 1966 to 
October 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a March 1995 rating action by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Oakland, California.  

The Board notes that in a May 1997 decision, the Board denied 
the appellant's claim for entitlement to service connection 
on a direct basis for a low back disability.  At that time, 
the Board also remanded the appellant's claim for entitlement 
to service connection for a low back disability, as secondary 
to the service-connected postoperative residuals of an 
abdominal abscess, to the RO for additional development.  The 
case has been returned to the Board and is ready for 
appellate review.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this claim has been obtained by the RO, to the 
extent possible.  

2.  Service connection has been granted for the postoperative 
residuals of an abscess in the left lower quadrant of the 
abdomen.  

3.  There is no competent medical evidence linking the 
appellant's low back disability to his service-connected 
postoperative residuals of an abscess in the left lower 
quadrant of the abdomen.


CONCLUSION OF LAW

The appellant's low back disability is not proximately due to 
or the result of his service-connected postoperative 
residuals of an abscess in the left lower quadrant of the 
abdomen.  38 U.S.C.A. §§ 1110, 5107 (West 1991 & Supp. 1998); 
38 C.F.R. § 3.310(a) (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The appellant's service medical records are negative for any 
complaints or clinical findings pertaining to the low back.  
The records show that in June 1967, the appellant was 
admitted to the hospital ship U.S.S. Sanctuary after 
complaining of a left lower quadrant abdominal mass.  At that 
time, the appellant stated that in the past two weeks, he had 
suffered from night sweats and a daily fever.  He also 
indicated that he had a 30 pound weight loss one month prior 
to admission.  According to the records, the appellant was 
taken to the operating room where an exploratory laparotomy 
was performed.  The findings of the laparotomy showed that 
the appellant had an abscess in the left lower quadrant of 
the abdomen.  The abscess involved the lower part of the left 
rectus sheath and retroperitoneum omentum, with adhesion to 
the sigmoid colon and small bowel.  During the operation, an 
incidental appendectomy and a partial omentectomy were 
performed.  After the operation, the appellant was diagnosed 
with an abscess in the left lower quadrant of the abdomen.  

The records reflect that in May 1968, the appellant was 
hospitalized after being diagnosed with a stitch abscess of 
an old abdominal incision.  At that time, the appellant gave 
a history of his June 1967 laparotomy.  He stated that he had 
recovered from his surgery without any complications, but 
that he had had continual pain since the time of the 
operation along the left side of the incision at the lower 
end.  According to the appellant, four days prior to his 
admission, he started to have a small amount of drainage from 
the lower end of the incision, and he expelled a silk suture 
from that area.  The records show that during the appellant's 
hospitalization, his wound gradually healed and he was 
subsequently discharged to full duty.  The appellant's 
separation examination, dated in January 1969, shows that at 
that time, the appellant's back and spine were clinically 
evaluated as "normal."  

Private medical records from D.W.V., M.D., from September 
1992 to July 1993, show intermittent treatment for a low back 
disability.  The records reflect that in September 1992, the 
appellant sustained a work-related injury to the low back.  
At that time, he stated that after loading bags of pea gravel 
and cement onto a truck, he developed severe pain and 
weakness in his lower back.  An x-ray of his back was 
interpreted as showing degenerative joint disease at L5-S1.  
Otherwise, the lumbar spine was normal.  According to the 
records, in September 1992, the appellant underwent a 
magnetic resonance imaging (MRI).  The impression was of mild 
disc desiccation at L4-5, with left posterolateral protrusion 
of three to four millimeters.  There was slight flattening of 
the ventral margin of the thecal sac.  The records also 
include a letter from Dr. V., dated in October 1992, which 
shows that at that time, Dr. V. stated that the appellant had 
suffered a work-related injury on September 8, 1992, and that 
he was first treated for his injury on September 10, 1992.  
Dr. V. indicated that the appellant had been unable to work 
since September 9, 1992, and that he was continuing his 
prescribed treatment plan which included rest, medication, 
and aggressive physical therapy.  

Dr. V.'s medical records include a neurosurgical consultation 
report from A.T.H., M.D., dated in October 1992.  The report 
shows that at that time, the appellant stated that in 
September 1992, he was injured on the job while lifting heavy 
objects.  The appellant indicated that at the time, he 
noticed the immediate onset of low back pain, but continued 
to work for the next day until his back became so stiff and 
sore that he was placed on temporary disability.  According 
to the appellant, he then started to notice some pain 
radiating into the left leg, posteriorly, down to about the 
level of the knees and sometimes into the calf.  The 
appellant indicated that in addition to the pain, he had also 
noticed a slight weakness of the leg which had continued to 
the present.  He reported an occasional tingling in the foot, 
but he denied any numbness.  There was some mild weakness, 
but it was difficult for him to determine which muscles were 
causing the weakness.  According to the appellant, he had an 
occasional symptom over to the right hip.  The appellant 
revealed that while he was in the military, he had an injury 
to his upper back in the interscapular area, but that he did 
not have any problems with his low back or sciatica.  He 
noted that he had also had an exploratory laparotomy for an 
abscess.  The appellant stated that he did require occasional 
chiropractic treatment for the upper back.  According to the 
appellant, at present, he was undergoing physical therapy 
with some mixed results, and he was taking non-steroidal 
anti-inflammatory drugs.  Dr. D. stated that following a 
physical examination, he diagnosed the appellant with 
intermittent left L5 radiculopathy, which was secondary to a 
bulging L4-5 disc.  

In a March 1995 rating action, the RO granted service 
connection for the appellant's postoperative residuals of an 
abscess in the left lower quadrant of the abdomen.  The RO 
also denied the appellant's claim for entitlement to service 
connection on a direct basis for a low back disability.  

In April 1995, the appellant filed a Notice of Disagreement 
(NOD).  At that time, he stated that in regards to his back 
injury, he had been told "in the past" that a "part of 
[his] back problem" was due to the residuals of his surgery 
for the abdominal abscess.  In June 1995, the appellant 
submitted his substantive appeal.  At that time, he indicated 
that his current back condition was at least "in part" a 
result of his abdominal abscess and subsequent surgeries. 

A private psychiatric report, dated in July 1995, shows that 
at that time, the appellant stated that while he was in 
Vietnam, he was seriously injured by a falling pipe which 
fractured his spine.  In September 1995, the appellant 
underwent a VA psychiatric examination.  At that time, he 
gave a history of being injured in Da Nang, in 1967, by a 
large pipe that fell off a truck and landed on his body.  He 
indicated that he was treated and had complications of 
internal injuries.

In August 1996, the appellant underwent a general VA medical 
examination.  At that time, he stated that in 1967, he had an 
abscess in the abdomen involving the left lower quadrant.  
The appellant revealed that he had an exploratory laparotomy 
and that during recuperation, he believed that he developed 
back problems from coughing and having pneumonia.  He stated 
that one particularly bad episode of coughing caused 
dehiscence of his abdominal sutures.  The appellant 
maintained that at present, he had a ruptured disc at L4-5, 
and he revealed that he had pain down his left leg more so 
than the right.  Following the examination, the appellant was 
diagnosed as having chronic low back pain with pain on the 
leg.  

A VA neurological examination was conducted in August 1996.  
At that time, the appellant stated that while he was in 
Vietnam, he worked on pipelines which required a lot of 
lifting.  He maintained that it was at this time that he 
started to develop upper and lower back pain.  The appellant 
indicated that in the beginning, the pain was mild and did 
not affect his legs.  He stated that the pain worsened over 
the years.  He revealed that he did not seek medical 
attention and just took aspirin.  The appellant indicated 
that by 1972, he saw a chiropractor whose treatment provided 
him relief.  He maintained that in 1987, while operating 
equipment, severe lower posterior neck pain was produced.  In 
1989, the appellant revealed that he again received treatment 
by a chiropractor.  The appellant indicated that in that 
year, he started to have pains in his legs, the left more 
than the right.  He stated that in 1992, while loading 
equipment, his low back pain worsened.  The appellant was 
treated by a doctor, and he was given some pain medication 
and muscle relaxants.  He indicated that he had also received 
physical therapy without major improvement.  The appellant 
stated that he was told that his surgery affected his posture 
and that it caused back strain.  

At the time of the August 1996 VA neurological examination, 
the appellant revealed that he suffered from pain in the 
whole left leg and hip, and that he occasionally had pain in 
the right leg.  He stated the pain would come about when he 
walked about 100 feet, and the pain was improved by rest.  
The appellant further stated that he had constant low back 
pain.  Following the examination, the diagnosis was mild 
lumbosacral spondylosis with root irritation.

In April 1998, the appellant underwent a VA examination.  At 
that time, he stated that while he was in Vietnam, he injured 
his back while lifting a heavy pipe.  The appellant indicated 
that following his injury, he gradually developed pain in the 
lower and upper back.  He reported that the pain was 
aggravated by sitting, standing, walking, bending, and 
lifting.  According to the appellant, the pain was sharp and 
burning.  The appellant revealed that his medical treatment 
had been entirely with chiropractic treatment, up until three 
years ago.  He noted that at present, he had back pain and 
pain in the lower extremities, but no numbness in the 
extremities.  According to the appellant, he had global pain 
in the hip, knees, ankles, upper back, lower back, hands, 
wrists, elbows, and shoulders.  The appellant stated that he 
used medication which he borrowed from his mother, not 
prescribed by a physician.  In regards to his past medical 
history, the appellant indicated that in 1967, shortly before 
the above back injury, he developed an abscess in the abdomen 
and subsequently underwent an exploratory laparotomy. 

The physical examination showed that the appellant walked 
with a normal gait, and he had good posture.  He did not have 
a limp and did not require walking aids.  The appellant's 
heel walk and toe walk were intact.  In regards to the range 
of motion of the appellant's thoracolumbar spine, flexion was 
within normal limits and extension was to 25 degrees, with 35 
degrees being normal.  Right and left bending were within 
normal limits and right and left rotation were to 45 degrees 
each, with 40 degrees being normal.  There was tenderness and 
pain on motion in the thoracolumbar spine, with a full range 
of motion.  There was no spasm or deformity.  Straight leg 
raising test was negative and Lasegue's test was negative 
bilaterally.  Upper extremities were within normal limits.  
There was a full rang of motion, with no swelling, 
tenderness, or deformity or increased heat.  Pulses were 2+ 
throughout, and reflexes were symmetrical at 2+ throughout.  
Motor strength was 5/5 throughout the upper and lower 
extremities, except for non-dermatomal hypesthesia in the 
hands, which was of no clinical significance. 

The examiner stated that upon a review of the record, x-rays 
and MRI scans showed some degenerative arthritis and 
degenerative disc disease in the L4-5 area, without 
herniation and without evidence of radiculopathy.  The 
impression was of degenerative disc disease without 
radiculopathy.  The examiner noted that the appellant did not 
have any present limitation of function.  According to the 
examiner, lifting was limited to 50 pounds, and pushing and 
pulling were limited to 75 pounds.  The examiner reported 
that there were no other limitations or restrictions and that 
the appellant's condition was permanent and stationary.  

In June 1998, the examiner from the appellant's April 1998 VA 
examination submitted an addendum to the April 1998 summary 
report.  The addendum shows that at that time, the examiner 
stated that he had found no evidence on history, medical 
record review, and/or physical examination that there was any 
causal relationship or chronic worsening between the left 
lower quadrant abscess and the low back disability, either 
directly or indirectly.  The examiner indicated that the 
appellant had degenerative disk disease, which was pre-
existing, with no present limitation of function as noted in 
the April 1998 VA examination.  According to the examiner, 
there was no indication for treatment of a back condition. 


II.  Analysis

Initially, the Board finds that the appellant's claim is well 
grounded in accordance with 38 U.S.C.A. § 5107 (West 1991) in 
that his claim is plausible based upon the clinical evidence 
of record and the evidentiary assertions provided by the 
appellant that are within the competence of lay party.  
Murphy v. Derwinski, 1 Vet. App. 78 (1990);  King v. Brown, 5 
Vet. App. 19 (1993).  Once it has been determined that a 
claim is well grounded, VA has a statutory duty to assist the 
appellant in the development of evidence pertinent to that 
claim.  38 U.S.C.A. § 5107.

In this regard, the Board remanded this case in May 1997.  At 
that time, although the Board denied the appellant's claim of 
entitlement to service connection on a direct basis for a low 
back disability, the Board noted that the appellant was also 
claiming entitlement to service connection for a low back 
disability, as secondary to the service-connected 
postoperative residuals of an abscess in the left lower 
quadrant of the abdomen.  The Board observed that in Allen v. 
Brown, 7 Vet. App. 439 (1995), the United States Court of 
Veterans Appeals (Court) held that when aggravation of a 
veteran's nonservice-connected condition is proximately due 
to or the result of a service-connected condition, the 
veteran shall be compensated for the degree of disability 
over and above the degree of disability existing prior to the 
aggravation.  According to the Board, the RO had not 
adjudicated that aspect of the appellant's claim.  Therefore, 
the Board remanded this case and requested that the RO obtain 
additional records, VA or private, inpatient or outpatient, 
to include the records from the chiropractor who had treated 
the appellant for low back problems in 1972 and 1989.  The 
Board further requested that the RO schedule the appellant 
for a comprehensive VA examination by a board certified 
orthopedist, if available, to determine the nature, severity, 
and etiology of any low back disability.  The examiner was 
requested to obtain a detailed history of all in-service and 
post-service injuries and treatment involving the low back.  
After reviewing the available medical records, the examiner 
was requested to provide an opinion as to whether it was at 
least as likely as not that the appellant's service-connected 
postoperative residuals of an abscess in the left lower 
quadrant of the abdomen, caused or chronically worsened the 
appellant's low back disability?  A complete rationale for 
any opinion expressed was to be included in the examination 
report.  

A letter from the RO to the appellant, dated in July 1997, 
shows that at that time, the RO requested that the appellant 
identify all physicians and medical facilities that had 
treated him for his low back disability.  Specifically, the 
RO requested that the appellant include the name of the 
chiropractor who had treated him in 1972 and 1989.  The 
record is negative for a reply from the appellant.  In 
addition, in April 1988, the appellant underwent a VA 
examination.  Therefore, the Board is satisfied that all 
available relevant evidence is of record and that the 
statutory duty to assist the appellant in the development of 
evidence pertinent to this claim has been met.  

Service connection may be established for disability 
resulting from injury or disease incurred in service or for a 
preexisting injury or disease that was aggravated by service.  
38 U.S.C.A. § 1110.  Regulation also provide that service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (1998).

Service connection may be granted for disability which is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  To establish 
secondary service connection for a claimed disability, the 
medical evidence of record must establish a direct causal 
relationship between a service-connected disease or injury 
and the disability for which secondary service connection is 
sought.  Id.  Additionally, when aggravation of a veteran's 
nonservice-connected condition is proximately due to or the 
result of a service-connected condition, the veteran shall be 
compensated for the degree of disability (but only that 
degree) over and above the degree of disability existing 
prior to the aggravation.  Allen, 7 Vet. App. at 439, 448.  

The United States Court of Veterans Appeals (Court) has held 
that in order to establish service connection, there must be 
evidence of both a service-connected disease or injury and a 
present disability which is attributable to such disease or 
injury.  Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  

In the instant case, the appellant contends, in essence, that 
his current back disability is secondary to his service-
connected postoperative residuals of an abscess in the left 
lower quadrant of the abdomen.  The appellant maintains that 
following his surgery for the abdominal abscess, he developed 
low back pain.  He states that his current back disability is 
at least "in part" a result of his abdominal abscess and 
subsequent surgeries.  In this regard, lay statements are 
considered to be competent evidence when describing the 
features or symptoms of an injury or illness.  Layno v. 
Brown, 6 Vet. App. 465 (1994); see also Falzone v. Brown, 8 
Vet. App. 398, 405 (1995).  However, when the determinative 
issues involves a question of medical causation, only 
individuals possessing specialized training and knowledge are 
competent to render an opinion.  Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  The evidence does not show that the 
appellant possesses medical expertise, nor is it contended 
otherwise.  Therefore, his opinion that his current back 
disability is secondary to his service-connected 
postoperative residuals of an abscess in the left lower 
quadrant of the abdomen, is not competent evidence.  

The appellant's service medical records show that in June 
1967, the appellant underwent an exploratory laparotomy.  At 
that time, he was diagnosed with an abscess in the left lower 
quadrant of the abdomen, and an appendectomy and a partial 
omentectomy were performed.  The records further reflect that 
in May 1968, the appellant was hospitalized after being 
diagnosed with a stitch abscess of an old abdominal incision.  
According to the records, during the appellant's 
hospitalization, his wound gradually healed and he was 
subsequently discharged to full duty.  However, the Board 
notes that while the appellant's service medical records show 
treatment for the appellant's abdominal abscess, the records 
are negative for any complaints or clinical findings that 
pertain to the low back.  In addition, the appellant's 
January 1969 separation examination shows that at that time, 
the appellant's back and spine were clinically evaluated as 
"normal."  

The first medical evidence of the appellant's back disability 
is in September 1992, approximately 23 years after service.  
The private medical records from Dr. D.W.V., from September 
1992 to July 1993, show that the appellant was treated after 
he sustained a work-related injury to the low back.  At that 
time, an x-ray of the appellant's back was interpreted as 
showing degenerative joint disease at L5-S1.  According to 
the records, the appellant also had an MRI which was 
interpreted as showing mild disc desiccation at L4-5, with 
left posterolateral protrusion of three to four millimeters.  
There was slight flattening of the ventral margin of the 
thecal sac.  In addition, a neurosurgical consultation report 
from Dr. A.T.H., dated in October 1992, shows that at that 
time, the appellant was diagnosed with intermittent left L5 
radiculopathy which was secondary to a bulging L4-5 disc.  
Moreover, in the appellant's August 1996 VA examination, the 
appellant was diagnosed with chronic low back pain with pain 
on the leg, and in the appellant's August 1996 VA 
neurological examination, he was diagnosed with mild 
lumbosacral spondylosis with root irritation.  

The Board notes that while the above evidence shows that the 
appellant sustained a work-related back injury in September 
1992, and that he currently has a low back disability, the 
medical evidence does not show a nexus between the 
appellant's current low back disability and his service-
connected postoperative residuals of an abscess in the left 
lower quadrant of the abdomen.  Furthermore, although the 
appellant was diagnosed with degenerative disc disease, 
without radiculopathy, in an April 1998 VA examination, in a 
June 1998 addendum, the examiner from the appellant's April 
1998 VA examination stated that he found no evidence on 
history, medical records review, and physical examination 
that there was any causal relationship or chronic worsening 
between the left lower quadrant abscess and the low back 
disability, either directly or indirectly.  The examiner 
noted that the appellant had degenerative disk disease, which 
was pre-existing, with no present limitation of function.  
Therefore, in light of the above, there is no competent 
medical evidence which shows that the appellant's current 
back disability is related to his service-connected 
postoperative residuals of an abscess in the left lower 
quadrant of the abdomen.  Lacking such evidence, the claim 
for service connection for a low back disability, on a 
secondary basis, is denied.  

The Board notes that upon a review of the record, the 
appellant has contended on numerous occasions that he injured 
his back during service and that at present, his low back 
disability is related to his in-service injury.  However, as 
previously stated, in a May 1997 decision, the Board denied 
the appellant's claim of entitlement to service connection on 
a direct basis for a low back disability.  In addition, the 
Board further observes that in the appellant's August 1996 VA 
neurological examination, the appellant stated that while he 
was in Vietnam, he worked on pipelines which required a lot 
of lifting.  He maintained that at that time, he started to 
develop upper and lower back pain.  According to the 
appellant, the back pain continued and in 1972, he saw a 
chiropractor whose treatment provided him relief.  The 
appellant further indicated that in 1989, he again sought 
chiropractic treatment for his low back pain.  Therefore, in 
light of the above, in the Board's May 1997 remand, the Board 
requested that the RO obtain additional records, VA or 
private, inpatient or outpatient, to include the records from 
the chiropractor who had treated the appellant for low back 
problems in 1972 and 1989.  

As previously stated, a letter from the RO to the appellant, 
dated in July 1997, shows that at that time, the RO requested 
that the appellant identify all physicians and medical 
facilities that had treated him for his low back disability.  
Specifically, the RO requested that the appellant include the 
name of the chiropractor who had treated him in 1972 and 
1989.  The record is negative for a reply from the appellant.  
Thus, the 1972 and 1989 records of the appellant's treatment 
for his back disability are not before the Board for 
consideration.  Although the Board must assist an appellant 
who has submitted evidence of a well grounded claim, this 
duty to assist is not always a one-way street, and the 
appellant may not passively wait for assistance in those 
situations in which he may or should have information that is 
necessary in the development of his claim. See Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).

The Board also recognizes that in the appellant's April 1995 
NOD, the appellant stated that in regards to his back 
disability, he had been told "in the past" that a "part of 
[his] back problem" was due to the residuals of his surgery 
for the abdominal abscess.  The appellant thus indicated, in 
essence, that a physician had informed him that his current 
back problem was related to his service-connected 
postoperative residuals of an abdominal abscess.  However, 
the Board observes that a statement by the appellant as to 
what a doctor told him is insufficient to establish a medical 
nexus.  Warren v. Brown, 6 Vet. App. 4, 6 (1993).  
Accordingly, although the appellant has presented lay 
evidence alleging that his service-connected postoperative 
residuals of an abscess in the lower quadrant of the abdomen 
caused him to develop a low back disability, in light of the 
above, there is simply no competent medical evidence of 
record which supports his allegation.  


ORDER

Entitlement to service connection for a low back disability, 
as secondary to the service-connected postoperative residuals 
of an abscess in the left lower quadrant of the abdomen, is 
denied.  



		
	ROBERT E. SULLIVAN
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.






- 14 -


